DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
With respect to claim 1, claim 1 is allowed since Maziewski et al. (US 2019/0035381), hereafter referred to as Maziewski, does not teach “identifying sound feature point audios conforming to the warning voiceprint data and the non-warning voiceprint data from the sound component by using a deep learning algorithm.” The following serves to distinguish claim 1 from the teachings of Maziewski. 
In relation to claim 1, Maziewski teaches a capturing device of remote warning sound component (para. [0017] a computing device 100 employing a smart acoustical signal cancellation and amplification mechanism (“acoustics mechanism”) 110), comprising: 
a case (para. [0017] the computing device 100 (e.g., a smartphone or tablet) includes a case); 
an audio pick-up device (para. [0023] & [0031] microphones 241) disposed in the case (para. [0023] & [0031] the computing device includes microphones 241 housed in its case), receiving a remote sound detected in a remote range (para. [0074] the microphones 241 receives the acoustical signal) and generating a remote sound signal (para. [0023] & [0074] the microphones 241 receives the acoustic signals and relays the acoustic signals to the acoustics mechanism 110 for processing); 
a processor (para. [0023] the processor that hosts the acoustics mechanism 110) disposed in the case (para. [0023] the processor that hosts the acoustics mechanism 110 will be disposed in the case of the computing device 100) and connected to the audio pick-up device (para. [0023] & [0031] the processor that hosts the acoustics mechanism 110 is connected to the microphones 241), the processor (para. [0023] the processor that hosts the acoustics mechanism 110) receiving the remote sound signal (para. [0073]-[0074] the processor that hosts the acoustics mechanism 110 receives the acoustic signals from the microphones 241 since the acoustics mechanism 110 performs method 400) and extracting at least one sound component from the remote sound signal (para. [0074]-[0084] the components of the acoustic signals are extracted for processing), comparing sound feature points in the at least one sound component with a plurality of warning voiceprint data (para. [0080] emergency fingerprints) and a plurality of non-warning voiceprint data (para. [0080]-[0081] the acoustic signals are monitored to determine if there are any emergency footprints or acoustical signal footprints associated with the acoustical signal), and amplifying at least one of the sound feature point audios conforming to the warning voiceprint data to generate a warning sound component (para. [0080] if an emergency footprint is detected in the signal, the detected signal is removed from the microphone signal at block 413 and sent to block 407 for generation of amplified emergency signals), and suppressing or shielding the sound feature point audios conforming to the non-warning voiceprint data to generate non-warning sound components (para. [0081] if the acoustical signal footprint is present at block 415, the detected signal is removed from the microphone signal at block 419 and sent to block 417 and generation of acoustical signal cancellation signal and then through block 409 onto (optional) post-processing of the signal at block 411 to then be broadcasted through one or more speakers 243), wherein the processor (para. [0023] the processor that hosts the acoustics mechanism 110) performs a combining process to combine the warning sound component (para. [0080] the amplified emergency signals) with the non-warning sound components (para. [0081] the acoustical signal cancellation signal) and generate an output sound signal (para. [0080]-[0084] the amplified emergency signals and the acoustical cancellation signals are combined at block 409 to generate the signal that is broadcasted through the one or more speakers 243); 
a speaker (para. [0031] one or more speakers 243) disposed in the case (para. [0031] the computing device 100 includes the one or more speakers 243) and connected to the processor (para. [0031] the one or more speakers 243 are connected to the processor that hosts the acoustics mechanism 110) to receive and output the output sound signal (para. [0073] & [0080]-[0084] the one or more speakers 243 receives the signal to be broadcasted from the processor that hosts the acoustics mechanism 110 which performs method 400); and 
a register (para. [0049] one or more database(s) 225) connected to the processor (para. [0032] the one or more database(s) 225 are in communication with the computing device 100 thereby also in communication with the processor of the computing device 100) for storing the plurality of warning voiceprint data, the plurality of non-warning voiceprint data, the remote sound signal, the sound feature points, the sound feature point audios, the output sound signal, or any combinations of two or more thereof (para. [0049] the one or more database(s) 225 store the footprints and importance signals); however, Maziewski does not teach identifying sound feature point audios conforming to the warning voiceprint data and the non-(para. [0078] & [0082]), the deep learning algorithm is not used checking whether the acoustical signal includes emergency footprints or acoustical signal footprints. Thus, claim 1 is allowed. Claim 8 is allowed for similar reasons as claim 1 and claims 2-7 and 9-14 are allowed for their dependencies on claims 1 and 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KENNY H TRUONG/Examiner, Art Unit 2653